UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6679



BILLY LAND,

                                              Plaintiff - Appellant,

          versus


THEODIS BECK, Secretary of Correction; JAMES
B. BENNETT, Director of Prisons; GRADY J.
HAYNES, Superintendent of Warren Correctional;
HATTIE B. PIMPONG, Chief Disciplinary Hearing
Officer; ROBERT TERRY, JR., Hearing Officer;
LT. NORWOOD; J. R. JAMES, Lieutenant; T.
BROWN, Officer; D. HARDING, Officer; A.
PATTERSON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-533-5-BO)


Submitted:    June 20, 2002                 Decided:   June 27, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy Land, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Billy Land, a Virginia prisoner, appeals the district court’s

order denying his self-styled “motion for hearing.”         We have

reviewed the record and the district court’s opinion and find no

reversible error.     Land claims the district court must conduct a

hearing to determine the constitutionality of a refundable ten

dollar administrative fee imposed upon inmates who file internal

grievances against prison officials.       We have already rejected

Land’s claim in a prior opinion.      See Land v. Beck, No. 01-7386,

slip op. (4th Cir. Dec. 28, 2001).       Therefore, Land’s claim is

barred under principles of res judicata.      Accordingly, we affirm

the judgment of the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2